DETAILED ACTION
This Office action is in response to the original application filed on 08/05/2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,456,985 (US 11456985 B2, hereinafter “Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broader in every aspect than the corresponding claims of Patent (US 11456985 B2) and are therefore anticipated by claims 1-22 of Patent (US 11456985 B2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jin et al. (US 2019/0026328 A1, hereinafter “Jin”).

Regarding claim 1 (and similarly claims 10 and 17), Jin discloses:
An apparatus comprising at least one processor and at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code, with the at least one processor, configure the apparatus to:
identify a group-based communication channel, of a group-based communication platform, that is accessible to a plurality of client devices (identifying group-based communication channel for users with organizational group identifiers, Jin: [0031], [0032], [0111];
identify a first data retention policy associated with a group-based communication message associated with the group-based communication channel (receiving rules associated with retention parameters, Jin: [0112]-[0116]);
identify a second data retention policy associated with the group-based communication message (receiving rules associated with retention parameters, Jin: [0112]-[0116]);
determine that the first data retention policy is different than the second data retention policy (determining that rules associated with retention parameters are different, Jin: [0112]-[0116]);
perform, based at least in part on determining that the first data retention policy is different than the second data retention policy, a message management action for the group-based communication message based at least in part on a determination of whether the group-based communication message satisfies the first data retention policy (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol and retention parameters, Jin: [0050], [0051], [0112]-[0116]); and
cause rendering, via a client device of the plurality of client devices, of a group-based communication interface associated with the group-based communication channel (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters, Jin: [0111], [0116]).

Regarding claim 2, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein the first data retention policy is associated with a first organization identifier associated with a first organization and the second data retention policy is associated with a second organization identifier associated with a second organization that is different than the first organization (rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]).

Regarding claim 4, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein one of the first data retention policy or the second data retention policy is associated with the group-based communication channel or a first organization that hosts the group-based communication platform and an other of the first data retention policy or the second data retention policy is associated with a second organization that is different than the first organization (rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]).

Regarding claim 5, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein one of the first data retention policy or the second data retention policy is associated with the group-based communication channel or a first organization that hosts the group-based communication platform and an other of the first data retention policy or the second data retention policy is previously agreed upon by a second organization and a third organization that are each different than the first organization (rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]).

Regarding claim 6, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein performing the message management action comprises retaining, in a group-based communication datastore hosted by the group-based communication platform, the group-based communication message based at least in part on determining that the group-based communication message satisfies the first data retention policy (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol and retention parameters, Jin: [0050], [0051], [0112]-[0116]).

Regarding claim 7, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein performing the message management action comprises removing, from a group-based communication datastore hosted by the group-based communication platform, the group-based communication message based at least in part on determining that the group-based communication message fails to satisfy the first data retention policy (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol and retention parameters, Jin: [0050], [0051], [0112]-[0116]).

Regarding claim 9, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein one of the first data retention policy or the second data retention policy is associated with public group-based communication channels of the group-based communication platform and an other of the first data retention policy or the second data retention policy is associated with private group-based communication channels of the group-based communication platform (rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]).

Regarding claims 11, 13-15, and 18-20, they do not teach or further define over the limitations in claims 2 and 4-7.  Therefore, claims 11, 13-15, and 18-20 are rejected for the same reasons as set forth in the rejections of claims 2 and 4-7 above.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Frank et al. (US 2018/0197144 A1: Method, Apparatus, and Computer Program Product for Authorizing and Authenticating User Communication Within an Enterprise Group-Based Communication Platform), Christian et al. (US 2019/0386939 A1: Method, Apparatus, and Computer Program Product for Initiating and Executing a Group Based Communication Browser Session and Rendering a Group Based Communication Interface), and Meyer et al. (US 2017/0091466 A1: System and Method for Managing Collaboration in a Networked Secure Exchange Environment).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446